904 N.E.2d 222 (2009)
In re FAILURE TO SATISFY COSTS IN LAWYER DISCIPLINARY CASES of Michael K. Banik, Steven A. Beach, Jr., Jeremy S. Brenman, James A. Cheslek, Heather L. Clark-Reynolds, Mark W. Doty, Ricky D. Doyle, Timothy A. Doyle, Jerry T. Drook, Derrick D. Eley, Bethanni E. Forbush-Moss, Ronald J. Freund, Richard A. Jones, Michael J. Kias, James R. Kilburn, and Scott I. Richardson, Respondents.
No. 94S00-0812-MS-629.
Court of Appeals of Indiana.
March 25, 2009.

PUBLISHED ORDER ON PETITION TO SUSPEND ATTORNEYS FOR FAILURE TO PAY COSTS
On December 5, 2008, the Indiana Supreme Court Disciplinary Commission filed an "Amended Petition for Suspension of Certain Attorneys for Failure to Satisfy Costs Ordered in Connection with Certain Proceedings under Indiana Admission and Discipline Rule 23," asserting each of the Respondents failed to pay costs assessed in a disciplinary action by the due date of the attorney's annual registration fee (October 1), in violation of the requirements of Indiana Admission and Discipline Rules 23(10)(f)(5) or 23(16), and each Respondent is therefore subject to suspension under Admission and Discipline Rule (2)(h).
The Commission has moved to dismiss the petition with respect to the following attorneys because they have since paid their costs in full: Michael K. Banik, James A. Cheslek, Mark W. Doty, Jerry T. Drook, Ronald J. Freund, Ricky D. Doyle, Richard A. Jones, James R. Kilburn, and Scott I. Richardson.
The Commission has moved to dismiss the petition with respect to Bethanni E. Forbush-Moss because her name was included in the petition in error in light of *223 the Commission's practice not to seek suspension of lawyers assessed with costs after August 1 unless the costs remain unpaid by October 1 of the following calendar year.
Respondent Steven A. Beach, Jr., files a motion to dismiss, asserting that he paid costs of $510.59 before the due date of October 1, 2008. The Commission filed a response stating that this payment was to satisfy costs assessed in Cause No. 48S00-0711-DI-532 but that Respondent Beach has still not paid costs assessed in Cause No. 48S00-0710-DI-405. Respondent Beach has filed no reply to the Commission's response.
Being duly advised, the Court now:
(1) DISMISSES the petition with respect to Michael K. Banik, James A. Cheslek, Mark W. Doty, Jerry T. Drook, Bethanni E. Forbush-Moss, Ronald J. Freund, Ricky D. Doyle, Richard A. Jones, James R. Kilburn, and Scott I. Richardson.
(2) SUSPENDS from the practice of law in Indiana the following attorneys: Steven A. Beach, Jr., Jeremy S. Brenman, Heather L. Clark-Reynolds, Timothy A. Doyle, Derrick D. Eley, and Michael J. Kias. The suspension shall become effective ten days from the date of this order. These Respondents shall fulfill all the duties of a suspended attorney under Admission and Discipline Rule 23(26). A suspended Respondent may file an application for reinstatement to the practice of law in this state pursuant to Admission and Discipline Rule (2)(h), provided the requirements of that provision are met. Applications for reinstatement or for other relief shall be filed under the cause number for this case.
All Justices concur.